DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/2021 has been considered by the examiner.
Drawings
The drawings received on 3/12/2021 have been accepted by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art of Record fails to teach nor suggest the claimed combination of a memory system comprising: a memory chip including a memory cell array, a first buffer, and a circuitry; the memory cell array including a first storage area that includes a plurality of second storage areas aligned with no gap, the circuitry being configured to read data from the memory cell array to the first buffer in a unit of the first storage area; and a controller configured to: manage a relationship between a logical address and a physical address in a unit of the second storage area, the logical address being associated with data, the physical address indicating a location in the memory chip in which the data is stored, and in a case where first data is read from the first storage area to the first buffer, the first data having been stored in the first storage area and including a plurality of first data segments respectively having been stored in the plurality of second storage areas of the first storage area, transmit, to the memory chip, a first command set that includes first location information indicating a head of a third storage area, the third storage area being one of the plurality of second storage areas, wherein the circuitry is further configured to, in a period after the controller transmits the first command set to the memory chip before the controller transmits a second command set next to the first command set to the memory chip, output, to the controller, a second data segment, the second data segment being one of the plurality of first data segments and having been stored in the third storage area, and a third data segment, the third data segment being one of the plurality of first data segments and having been stored in a fourth storage area, the fourth storage area being one of the plurality of second storage areas and different from the third storage area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Lin [US 9,436,480]; Firmware RAM Usage Without Overlays; Teaches a non-volatile memory array including main code loader code that, when executed, directs the controller to load main program code from the non-volatile memory to the volatile memory and execute the main program code. In certain embodiments, the controller is further configured to load the main code loader code to a third portion of the volatile memory array. Wherein the memory array a physical gap may separate the first and third portions in the volatile memory array [Col. 2, line 60-Col. 3, line 6]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/Primary Examiner, Art Unit 2133